      Case 1:20-cv-00180-ECM-JTA Document 6 Filed 04/23/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

RUFUS TERRY MCDOUGALD, JR.,                    )
                                               )
      Plaintiff,                               )
                                               )
      v.                                       )   CIV. ACT. NO. 1:20-cv-180-ECM
                                               )                 (WO)
WAL-MART, et al.,                              )
                                               )
      Defendants.                              )

                       MEMORANDUM OPINION and ORDER

      On March 23, 2020, the Magistrate Judge entered a Recommendation

recommending that the motion for leave to proceed in forma pauperis be denied and

this case be dismissed without prejudice for the Plaintiff’s failure to pay the full

filing fee upon initiation of this case. (Doc. 4). On April 9, 2020, the Plaintiff filed

objections to the Recommendation. (Doc. 5). The Court has carefully reviewed the

record in this case, the Recommendation of the Magistrate Judge, and the Plaintiff’s

objections. Accordingly, upon an independent review of the file in this case and for

good cause, it is

      ORDERED as follows that:

      1.     the Plaintiff’s objections are OVERRULED;

      2.     the motion to proceed in forma pauperis is DENIED;

      3.     the Recommendation of the Magistrate Judge is ADOPTED; and
   Case 1:20-cv-00180-ECM-JTA Document 6 Filed 04/23/20 Page 2 of 2




   4.     this case is DISMISSED without prejudice for the Plaintiff’s failure to

pay the full filing fee upon the initiation of this case.

   DONE this 23rd day of April, 2020.


                                     /s/ Emily C. Marks
                               EMILY C. MARKS
                               CHIEF UNITED STATES DISTRICT JUDGE
